Name: COMMISSION REGULATION (EC) No 3033/95 of 29 December 1995 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin
 Type: Regulation
 Subject Matter: trade;  tariff policy;  cooperation policy;  animal product;  foodstuff
 Date Published: nan

 No L 316/6 ( EN ! Official Journal of the European Communities 30 . 12. 95 COMMISSION REGULATION (EC) No 3033/95 of 29 December 1995 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1484/95 of 28 June 1995 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC ('), as last amended by Regulation (EC) No 2916/95 (2), and in particular Article 6, thereof, Whereas Commission Regulation (EC) No 2488/94 of 10 October 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomencla ­ ture and on the Common Customs Tariff ^) provides for the subdivision of CN code 1602 39 and a complete revi ­ sion of CN heading 0207 with effect from 1 January 1996 ; whereas Annex I to Regulation (EC) No 1484/95 should be adopted to the abovementioned distinction, HAS ADOPTED THIS REGULATION : Article 1 Annex I to amended Regulation (EC) No 1484/95 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1 995, p. 47. ¥\ OJ No L 305, 19 . 12. 1995, p. 49. 0 OJ No L 259, 30. 10 . 1995, p. 1 . 30 . 12. 95 EN Official Journal of the European Communities No L 316/7 ANNEX 'ANNEX I CN code Description Represen ­ tative price ECU/100 kg Additional duty ECU/100 kg Origin C) 0207 14 10 Boneless cuts of fowls of the species gallus domesticus, frozen 162 217,8 225,5 4.9 25 22 01 02 03 0207 27 10 Boneless cuts of turkey, frozen 225,28 21 01 1602 32 11 1602 39 21 Preparations uncooked, other than turkeys 180 230.4 245.5 34 17 12 01 02 03 0408 11 80 Dried egg yolk 272,1 11 04 (') Origin of imports : 01 China 02 Brazil 03 Thailand 04 Canada, United States of America'